Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/21/2022 has been entered. Claims 1-20 remain pending in the
application. Applicant's amendment and argument to the Drawing and claims has overcome each and every objection, and the 112 rejection previously set forth in the Non-Final Office Action mailed 06/28/2022. 

Drawings
The amended drawing is objected to because amended Fig. 3 fails to show either embodiments Applicant listed in the Argument p. 15, para 2-3. 
Explicitly, a first embodiment is “a multi-tube combustor having a group A of first fuel nozzles and a group B of second fuel nozzles and a group C of third fuel nozzles, wherein the group A of first fuel nozzles contains fuel nozzles disposed within a central region of the cross-sectional area, the group B of second fuel nozzles contains disposed within an outermost annual region of the cross-sectional area, and the group C of third fuel nozzles contains fuel nozzles disposed within an annular region between the group A and the group B” and a second embodiment is “a multi-tube combustor having a group A of first fuel nozzles and a group B of second fuel nozzles similar to the ones in the Second Embodiment and a group C1 of first sub-third fuel nozzles and a group C2 of second sub-third fuel nozzles, wherein a group C1 of first sub-third fuel nozzles contains fuel nozzles close to the group A and a group C2 of second sub-third fuel nozzles contains fuel nozzles close to the group B and the group C1 and the group C2 may be alternately arrange in the radial direction”. 
However, amended Fig. 3 shows three group C of third fuel nozzles. Thus, it fails to show a group/multiple groups of C1 and a group/multiple groups of C2 are alternately arrange in the radial direction. 

Specification
The amended abstract of the disclosure filed 09/21/2022 does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. See MPEP 608.01(b).
Claim Objections
Claims 1, 3, 7,10, 11, 13, 17 and 20 are objected to because of the following informalities.  
Regarding claim 1, 
in p. 4, ll. 11-13, the recitation “each compressed air supply tube connected to each first and second fuel nozzles and configured to supply the compressed air to each first and second fuel nozzle” is believed to be in error for - - each compressed air supply tube connected to the each first and second fuel nozzles and configured to supply the compressed air to the each first and second fuel nozzle - - The same error also occurs in p. 4, ll. l. 15 and in p. 5, l. 4 of claim 1 and claim 11. 
In p. 5, ll. 10-13, the recitation “each first nozzle and each second fuel nozzle are disposed such that downstream ends of each first fuel nozzle and each second fuel nozzle are disposed in a same virtual plane corresponding to the front end of the liner, while at least one of length and diameter of each first fuel nozzle is different from at least one of length and diameter of each second fuel nozzle” is believed to be in error for - - the each first nozzle and the each second fuel nozzle are disposed such that downstream ends of the each first fuel nozzle and the each second fuel nozzle are disposed in a same virtual plane corresponding to [[the]] a front end of the liner, while at least one of length and diameter of the each first fuel nozzle is different from at least one of length and diameter of the each second fuel nozzle - - The same error also occurs in claim 11. 
Regarding claim 3, in p. 5, ll. 1-2, the recitation “a group of third fuel nozzles, a downstream end of which is disposed in the same virtual plane” is believed to be in error for - - a group of third fuel nozzles, a downstream end of [[which]] each third fuel nozzle is disposed in the same virtual plane - - The same error also occurs in claim 13. 
Regarding claim 7, on ll. 3-4, the recitation “such that a circle of the group of the firs sub-third fuel nozzles” is believed to be in error for - - such that a circle of the group of the [[firs]] first sub-third fuel nozzles - -  The same error also occurs in claim 17.
Regarding claim 10, om ll. 2-3, the recitation “a plurality of on/off valves, each on/off value provided on the plurality of compressed air supply tubes” is believed to be in error for - - a plurality of on/off valves, each on/off value provided on each of the plurality of compressed air supply tubes - - The same error also occurs in claim 20.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2 and its dependents, on ll. 2-3, the recitation “the group of first fuel nozzles and the group of second fuel nozzles are arranged concentrically forming overall annular forms” is unclear whether 
the group of first fuel nozzles and the group of second fuel nozzles together are arranged concentrically forming an annular form (according to MACMILLAN DICTIONARY, overall means including everything or considering something as a whole); 
or
the group of first fuel nozzles is arranged concentrically forming a first annular form and the group of second fuel nozzles is arranged concentrically forming a second annular form, wherein the first annular form and the second annular form are different annular forms. 
	The same rejection is also applied to claim 12 and its dependents. For examination purpose, the recitation is interpreted as the second meaning.

	Regarding claim 3 and its dependents, in p. 5, ll. 4-5, the recitation “the group of first fuel nozzles are disposed at a center of the nozzle tube forming a circular form” is unclear whether “a circular form” refers to the overall annular forms claimed in cl. 2. The same rejection is also applied to claim 13 and its dependents. For examination purpose, the recitation is interpreted as the group of first fuel nozzles are disposed at a center of the nozzle tube forming a circular form, wherein the circular form is the annular form that is formed by the group of first fuel nozzle as claimed in cl. 2.

	Regarding claim 4 and its dependents, on ll. 6-7, the recitation “the group of third fuel nozzles comprises: a group of first sub-third fuel nozzles having an inner circumference adjacent to the first fuel nozzle group; and a group of second sub-third fuel nozzles having an outer circumference adjacent to the second fuel nozzle group” is unclear whether 
the “inner circumference” and the “outer circumference” are arranged as concentric circles; 
or 
each first sub-third fuel nozzles is arranged to follow a circumferential manner to form an inner circle and each second sub-third fuel nozzles is arranged to follow a circumferential manner to form an outer circle, wherein the inner circle is adjacent to the first fuel nozzle group and the outer circle is adjacent to the second fuel nozzle group.
The same rejection is also applied to claim 14 and its dependents. For examination purpose, the recitation is interpreted as the second meaning.

	Regarding claim 5, on ll. 1-2, the recitation “at least one of length and diameter of each third fuel nozzle different from the length and diameter of each first length” is indefinite because “each first length” lacks antecedent basis. The same rejection is also applied to claim 15. For examination purpose, the recitation is interpreted as at least one of length and diameter of each third fuel nozzle is different from the length and diameter of the each first fuel nozzle.
	
	Regarding claim 7, on ll. 2-3, the recitation “each of the group of the first sub-third fuel nozzles and the group of the second sub-third fuel nozzles are arranged in multiple circles having the same center” is unclear whether the “multiple circles” refers to the “inner circumference” or the “outer circumference” claimed in cl. 4. It is also unclear whether 
the group of the first sub-third fuel nozzles forms a first circle and the group of the second sub-third fuel nozzles forms a second circle, wherein the first circle and the second circle are a multiple circle having a same center; 
or
the group of the first sub-third fuel nozzles forms a first multiple circles and the group of the second sub-third fuel nozzles forms a second multiple circles, wherein the first multiple circle and the second multiple circle are having a same center.
The same rejection is also applied to claim 17. For examination purpose, incorporating with claim 4, the recitation is interpreted as the group of the first sub-third fuel nozzles forms a first circle and the group of the second sub-third fuel nozzles forms a second circle, wherein the first circle and the second circle are a multiple circle having a same center, the first circle is the inner circle and the second circle is the second circle. 
Above ambiguity rends the recitation “such that a circle of the group of the firs sub-third fuel nozzles and a circle of the group of the second sub-third fuel nozzles are alternatively arranged” indefinite. For examination purpose, the recitation is interpreted as the inner circle and the outer circle are not overlapping. The same rejection is also applied to claim 17.

Regarding claim 9, from p. 7, l. l to p. 8, l. 2, the recitation “the second fuel nozzle and 7Serial No.: 17/540,242Attorney Docket No.: 40011-1198the third fuel nozzle are provided with through-holes through” is unclear whether the second fuel nozzle is provided with one through-hole or multiple through-holes; and it is also unclear whether the third fuel nozzle is provided with one through-hole or multiple through-holes. 
Above ambiguity further rends the recitation “which the first compressed air supply tube and the second compressed air supply tube intersect, respectively” unclear on whether 
the first compressed air supply tube and the second compressed air supply tube both insert into a same through-holes when only one through-hole is provided to the second fuel nozzle and the third fuel nozzle respectively (not supported by 112a); 
or
the first compressed air supply tube inserts into a through-hole provided to the second fuel nozzle and the second compressed air supply tube inters into a respective through-hole provided to the third fuel nozzle (not supported by 112a; because the second compressed air supply tube only inters into the second fuel nozzle according to the specification and drawings);
or
the first compressed air supply tube inserts into a through-hole provided to the second fuel nozzle and the third compressed air supply tube inters into a through-hole provided to the third fuel nozzle by passing through another through-hole provided to the second fuel nozzle (in light of the specification).
The same rejection is also applied to claim 19. For examination purpose, in light of the specification, the recitation is interpreted as the second fuel nozzle is provided with a first through-hole and a second through-hole and the third fuel nozzle is provided with a third through-hole, wherein the first compressed air supply tube inserts into the first through-hole and the third compressed air supply tube inters into the third through-hole provided to the third fuel nozzle by passing through the second through-hole. 

Regarding claim 10, on ll. 4-5, the recitation “a controller configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes” is unclear whether
a controller configured to control operation of each of the plurality of on/off valves configured to open and close each of the plurality of compressed air supply tubes; 
or
a controller configured to control operation of one of the plurality of on/off valves configured to open and close associated one of the plurality of compressed air supply tubes.
The same rejection is also applied to claim 20. For examination purpose, the recitation is interpreted as the first meaning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm 20120180487 in view of TADA 20190360697.

Regarding claim 1, Uhm teaches the invention as claimed: a multi-tube (Uhm, title) combustor (Uhm, 16, Fig. 1) comprising:
a nozzle casing (Uhm, 38, Fig. 2) configured to receive a compressed air (Uhm, indicated by arrow 52, 62, and 64, Fig. 2) from a compressor section (Uhm, 24, Fig. 1) and to receive a fuel (Uhm, 14, 68, Fig. 1) from an outside (Uhm, Fig. 1);
a liner (Uhm, annotated Fig. 2) coupled to the nozzle casing (Uhm, 38, Fig. 2) and defining a combustion chamber (Uhm, 70, Fig. 2) in which a mixture of the fuel (Uhm, flow 68, Fig. 2) ejected from the nozzle casing (Uhm, 38, Fig. 2) and the compressed air (Uhm, indicated by arrow 52, 62, and 64, Fig. 2) is combusted;
a group of first fuel nozzles (104 Fig. 4) and a group of second fuel nozzles (110, Fig. 4) disposed in a nozzle tube (Uhm, annotated Fig. 2) provided inside the nozzle casing (Uhm, 38, Fig. 2), each first and second fuel nozzle (104 and 110 Fig. 4) having a cavity (Uhm, space in tubes 104 and 110, Fig. 4);
a center body (Uhm, annotated Fig. 2) having a first end (Uhm, annotated Fig. 2) connected to a nozzle base (Uhm, 40, Fig. 2) of the nozzle casing (Uhm, 38, Fig. 2) and having a second end (Uhm, annotated Fig. 2) having a fuel ejection hole (Uhm, annotated Fig. 2) through which the fuel is ejected;
wherein the fuel (Uhm, injected via 132s, Fig. 4) and the compressed air (Uhm, indicated by arrow 64, Fig. 4) are mixed inside each first and second fuel nozzles (Uhm, 104 and 110, Fig. 4), and 
each first nozzle (104, Fig. 4) and each second fuel nozzle (110, Fig. 4) are disposed such that downstream ends (where air 96 and 102 enters) of each first fuel nozzle (104) and each second fuel nozzle (110) are disposed in a same virtual plane (annotated Fig. 4) corresponding to (the same virtual plane is downstream from the front end of the liner as shown in annotated Fig. 2 following a compressed air flowing direction 56) the front end of the liner (Fig. 4 and annotated Fig. 2), while at least one of length and diameter of each first fuel nozzle is different from at least one of length and diameter of each second fuel nozzle (the length of each first fuel nozzle 104 is different from the diameter of each second fuel nozzle 110).

    PNG
    media_image1.png
    720
    756
    media_image1.png
    Greyscale

Uhm does not teach a transition piece connected to the liner and configured to supply combustion gas generated in the combustion chamber defined by the liner to a turbine section; a plurality of compressed air supply tubes, each compressed air supply tube connected to each first and second fuel nozzles and configured to supply the compressed air each first and second fuel nozzles; a plurality of center bodies, each of the plurality of center bodies extended to enter the cavity of each first and second fuel nozzle; and 4Serial No.: 17/540,242Attorney Docket No.: 40011-1198wherein the mixture of the fuel and the compressed air is ejected from one or more selected groups from among the group of first fuel nozzles and the group of second fuel nozzles according to a combustion load condition or during a ramp-up process.
However, TADA teaches a transition piece (TADA, where G is, Fig. 1) connected to the liner (TADA, 69, Fig. 1) and configured to supply combustion gas (TADA, G, Fig. 1) generated in the combustion chamber defined by the liner to a turbine section (TADA, 53, Fig. 1);
a first embodiment (TADA, Fig. 2), which has one center body (TADA, 8, Fig. 2) to inject fuel into a plurality of fuel nozzles (TADA, pre-mixing tube 2s, Fig. 2), can be modified to a second embodiment (TADA, Fig. 8), which has a plurality of center bodies (TADA, 30s, Fig. 8) and a plurality of fuel nozzles (TADA, 21s, Fig. 8), wherein each of the plurality of center body (TADA, 30s, Fig. 8) extend to enter the cavities (TADA, space of 21s, Fig. 8) of each of the plurality of fuel nozzle (TADA, 21s, Fig. 8); 
a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3), each compressed air supply tube connected (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, space of 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the teaching of TADA’s transition piece (TADA, where G is, Fig. 1), a plurality of center bodies (TADA, 30s, Fig. 8) instead of one center body (Uhm, annotated Fig. 2), each of the plurality of center bodies  (TADA, 30s, Fig. 8) extended to enter the cavity of each first and second fuel nozzle (Uhm, 104 and 110), a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) and each of the plurality of compressed air supply tubes connected to each first and second fuel nozzle (Uhm, 104 and 110) and configured to supply the compressed air (Uhm 96 and 102) to the each first and second fuel nozzles (Uhm, 104 and 110) because with such a configuration, the compressed air introduced into the internal space of each of the plurality of fuel nozzle can be guided to generate a swirling flow, which flows toward the fuel discharge port and mixes with the fuel to create a sufficiently mixed air-fuel mixture (TADA. p. 7. [0105]) without making the entire length of the fuel nozzles too long. Therefore. the lengths for each fuel nozzles can be made small to suppress combustion oscillation while reducing the amount of nitrogen oxide (TADA. p. 5, [0075]).
Uhm in view of TADA does not teach ejecting from one or more selected groups from among the group of first fuel nozzles and the group of second fuel nozzles according to a combustion load condition or during a ramp-up process.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube combustor) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. ejecting mixture according to a combustion load condition or during a ramp-up process), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Uhm in view of TADA as discussed above).

Regarding claim 2, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches wherein the group of first fuel nozzles and the group of second fuel nozzles (Uhm, 104s and 110s, Fig. 4) are arranged concentrically forming overall annular forms (due to 112b issue, the recitation is interpreted as the group of first fuel nozzles is arranged concentrically forming a first annular form and the group of second fuel nozzles is arranged concentrically forming a second annular form, wherein the first annular form and the second annular form are different annular forms; annotated Fig. 3).

    PNG
    media_image2.png
    477
    762
    media_image2.png
    Greyscale


Regarding claim 3, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches a group of third fuel nozzles (106), a downstream end (wherein air 98 enters third fuel nozzle 106) of which is disposed in the same virtual plane (Fig. 4 and annotated Fig. 2) corresponding to (the virtual plane is downstream from the front end of the liner) the front end of the liner (Fig. 4 and annotated Fig. 2), 
wherein the group of first fuel nozzles (104) are disposed at a center (as shown in annotated Fig. 3) of the nozzle tube (78) forming a circular form (due to 112b issue, the limitation is interpreted as the circular form is the annular form that is formed by the group of first fuel nozzle as claimed in cl. 2; as shown in annotated Fig. 3); 
the group of second fuel nozzles (110s) are disposed in a periphery area (as shown in annotated Fig. 3) of the nozzle tube (78); and 
the group of third fuel nozzles (106s) are disposed between the group of first fuel nozzles and the group of the second fuel nozzles (as shown in Fig. 4).

Regarding claim 4, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches the group of third fuel nozzles (106s) comprises: 
a group of first sub-third fuel nozzles (106s) having an inner circumference (annotated Fig. 3) adjacent to the first fuel nozzle group (104s); and a group of second sub-third fuel nozzles (108s) having an outer circumference (annotated Fig. 3) adjacent to the second fuel nozzle group (110s; also see claim interpretation in 112b rejection). 

    PNG
    media_image3.png
    517
    969
    media_image3.png
    Greyscale


Regarding claim 5, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches at least one of length and diameter of each third fuel nozzle different from the length and diameter of each first length (due to 112b issue, the claim is interpreted as at least one of length and diameter of each third fuel nozzle is different from the length and diameter of the each first fuel nozzle; the length of each third fuel nozzle 106 is different from the diameter of the each first fuel nozzle 104 as shown in Fig. 4).

Regarding claim 6, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches at least one of length and diameter of each first sub-third fuel nozzle is different from length and diameter of each second sub-third fuel nozzle (the length of the fuel nozzle 106 is shorter than the length of fuel nozzle 108 and the length of the fuel nozzle 106 is different from the diameter of the fuel nozzle 108).

Regarding claim 7, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches each of the group of the first sub-third fuel nozzles and the group of the second sub-third fuel nozzles are arranged in multiple circles having the same center (due to 112b issue, the limitation is interpreted as the group of the first sub-third fuel nozzles forms a first circle and the group of the second sub-third fuel nozzles forms a second circle, wherein the first circle and the second circle are a multiple circle having a same center, the first circle is the inner circle and the second circle is the second circle; as shown in annotated Fig. 3), such that a circle of the group of the firs (see claim objection) sub-third fuel nozzles and a circle of the group of the second sub-third fuel nozzles are alternatively arranged (the inner circle and the outer circle are not overlapping; see limitation interpretation in 112b rejection).

Regarding claim 8, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches a first compressed air (96) supplies to a first fuel (104 Fig. 4) from among the group of the first fuel nozzles (104s), a second compressed air (102) supplies to a second fuel (110 Fig. 4) from among the group of the second fuel nozzles (110s), a third compressed air (98) supplies to a third fuel (106 Fig. 4) from among the group of the second fuel nozzles (106s).
Uhm in view of TADA discussed so far does not teach a first compressed air supply tube, a second compressed air supply tube and a third compressed air supply tube. 
However, TADA further teaches a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3), each compressed air supply tube connected (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, space of 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the further teaching of TADA’s a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) and the plurality of compressed air supply tubes comprising a first compressed air supply tube (TADA, the one connected to the Uhm’s first fuel nozzle 104 Fig. 4) connected to the first fuel nozzle (Uhm 104 Fig. 4) from among the group pf the first fuel nozzles (Uhm 104s) to supply the compressed air (Uhm, 96), a second compressed air supply tube (TADA, the one connected to the Uhm’s second fuel nozzle 110 Fig. 4) connected to the first fuel nozzle (Uhm 110 Fig. 4) from among the group pf the first fuel nozzles (Uhm 110s) to supply the compressed air (Uhm, 102), and a third compressed air supply tube (TADA, the one connected to the Uhm’s third fuel nozzle 106 Fig. 4) connected to the first fuel nozzle (Uhm 106 Fig. 4) from among the group pf the first fuel nozzles (Uhm 106s) to supply the compressed air (Uhm, 98), for the same reason as discussed above in claim 1. 

Regarding claim 11, Uhm teaches the invention as claimed: a gas turbine (Uhm, 10, Fig. 1) comprising: 
a compressor section (Uhm, 24, Fig. 1) and configured to compress an air (Uhm, AIR, Fig. 1) externally introduced (Uhm, via intake 26, Fig. 1) to produce a compressed air (Uhm, p. 2, [0023] bottom); 
a combustor (Uhm, 16, Fig. 1) and configured to mix the compressed air compressed by the compressor section (Uhm, p. 2, [0023] bottom) with a fuel (Uhm, 14, Fig. 1) and combust a mixture of the compressed air and the fuel to produce a combustion gas (Uhm, p. 1, [0003] top);
a turbine section (Uhm, 18, Fig. 1) and rotated by the combustion gas produced by the combustor to generate power (Uhm, p. 1, [0003] top); and 
a diffuser (Uhm, at 20 where exhaust was emitted) and configured to discharge the combustion gas from the turbine section (Uhm, p. 2, [0023] middle), 
wherein the combustor (Uhm, 24, Fig. 1) comprises:
a nozzle casing (Uhm, 38, Fig. 2) configured to receive the compressed air (Uhm, indicated by arrow 52, 62, and 64, Fig. 2) from a compressor section (Uhm, 24, Fig. 1) and to receive the fuel (Uhm, 14, 68, Fig. 1) from an outside (Uhm, Fig. 1);
a liner (Uhm, annotated Fig. 2) coupled to the nozzle casing (Uhm, 38, Fig. 2) and defining a combustion chamber (Uhm, 70, Fig. 2) in which a mixture of the fuel (Uhm, flow 68, Fig. 2) ejected from the nozzle casing (Uhm, 38, Fig. 2) and the compressed air (Uhm, indicated by arrow 52, 62, and 64, Fig. 2) is combusted;
a group of first fuel nozzles (104 Fig. 4) and a group of second fuel nozzles (110, Fig. 4) disposed in a nozzle tube (Uhm, annotated Fig. 2) provided inside the nozzle casing (Uhm, 38, Fig. 2), each first and second fuel nozzle (104 and 110 Fig. 4) having a cavity (Uhm, space in tubes 104 and 110, Fig. 4);
a center body (Uhm, annotated Fig. 2) having a first end (Uhm, annotated Fig. 2) connected to a nozzle base (Uhm, 40, Fig. 2) of the nozzle casing (Uhm, 38, Fig. 2) and having a second end (Uhm, annotated Fig. 2) having a fuel ejection hole (Uhm, annotated Fig. 2) through which the fuel is ejected;
wherein the fuel (Uhm, injected via 132s, Fig. 4) and the compressed air (Uhm, indicated by arrow 64, Fig. 4) are mixed inside each first and second fuel nozzles (Uhm, 104 and 110, Fig. 4), and 
each first nozzle (104, Fig. 4) and each second fuel nozzle (110, Fig. 4) are disposed such that downstream ends (where air 96 and 102 enters) of each first fuel nozzle (104) and each second fuel nozzle (110) are disposed in a same virtual plane (annotated Fig. 4) corresponding to (the same virtual plane is downstream from the front end of the liner as shown in annotated Fig. 2 following a compressed air flowing direction 56) the front end of the liner (Fig. 4 and annotated Fig. 2), while at least one of length and diameter of each first fuel nozzle is different from at least one of length and diameter of each second fuel nozzle (the length of each first fuel nozzle 104 is different from the diameter of each second fuel nozzle 110).

    PNG
    media_image1.png
    720
    756
    media_image1.png
    Greyscale

Uhm does not teach a transition piece connected to the liner and configured to supply combustion gas generated in the combustion chamber defined by the liner to a turbine section; a plurality of compressed air supply tubes, each compressed air supply tube connected to each first and second fuel nozzles and configured to supply the compressed air each first and second fuel nozzles; a plurality of center bodies, each of the plurality of center bodies extended to enter the cavity of each first and second fuel nozzle; and 4Serial No.: 17/540,242Attorney Docket No.: 40011-1198wherein the mixture of the fuel and the compressed air is ejected from one or more selected groups from among the group of first fuel nozzles and the group of second fuel nozzles according to a combustion load condition or during a ramp-up process.
However, TADA teaches a transition piece (TADA, where G is, Fig. 1) connected to the liner (TADA, 69, Fig. 1) and configured to supply combustion gas (TADA, G, Fig. 1) generated in the combustion chamber defined by the liner to a turbine section (TADA, 53, Fig. 1);
a first embodiment (TADA, Fig. 2), which has one center body (TADA, 8, Fig. 2) to inject fuel into a plurality of fuel nozzles (TADA, pre-mixing tube 2s, Fig. 2), can be modified to a second embodiment (TADA, Fig. 8), which has a plurality of center bodies (TADA, 30s, Fig. 8) and a plurality of fuel nozzles (TADA, 21s, Fig. 8), wherein each of the plurality of center body (TADA, 30s, Fig. 8) extend to enter the cavities (TADA, space of 21s, Fig. 8) of each of the plurality of fuel nozzle (TADA, 21s, Fig. 8); 
a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3), each compressed air supply tube connected (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, space of 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the teaching of TADA’s transition piece (TADA, where G is, Fig. 1), a plurality of center bodies (TADA, 30s, Fig. 8) instead of one center body (Uhm, annotated Fig. 2), each of the plurality of center bodies  (TADA, 30s, Fig. 8) extended to enter the cavity of each first and second fuel nozzle (Uhm, 104 and 110), a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) and each of the plurality of compressed air supply tubes connected to each first and second fuel nozzle (Uhm, 104 and 110) and configured to supply the compressed air (Uhm 96 and 102) to the each first and second fuel nozzles (Uhm, 104 and 110) because with such a configuration, the compressed air introduced into the internal space of each of the plurality of fuel nozzle can be guided to generate a swirling flow, which flows toward the fuel discharge port and mixes with the fuel to create a sufficiently mixed air-fuel mixture (TADA. p. 7. [0105]) without making the entire length of the fuel nozzles too long. Therefore. the lengths for each fuel nozzles can be made small to suppress combustion oscillation while reducing the amount of nitrogen oxide (TADA. p. 5, [0075]).
Uhm in view of TADA does not teach ejecting from one or more selected groups from among the group of first fuel nozzles and the group of second fuel nozzles according to a combustion load condition or during a ramp-up process.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube combustor) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. ejecting mixture according to a combustion load condition or during a ramp-up process), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Uhm in view of TADA as discussed above).

Regarding claim 12, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches wherein the group of first fuel nozzles and the group of second fuel nozzles (Uhm, 104s and 110s, Fig. 4) are arranged concentrically forming overall annular forms (due to 112b issue, the recitation is interpreted as the group of first fuel nozzles is arranged concentrically forming a first annular form and the group of second fuel nozzles is arranged concentrically forming a second annular form, wherein the first annular form and the second annular form are different annular forms; annotated Fig. 3).

    PNG
    media_image2.png
    477
    762
    media_image2.png
    Greyscale


Regarding claim 13, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches a group of third fuel nozzles (106), a downstream end (wherein air 98 enters third fuel nozzle 106) of which is disposed in the same virtual plane (Fig. 4 and annotated Fig. 2) corresponding to (the virtual plane is downstream from the front end of the liner) the front end of the liner (Fig. 4 and annotated Fig. 2), 
wherein the group of first fuel nozzles (104) are disposed at a center (as shown in annotated Fig. 3) of the nozzle tube (78) forming a circular form (due to 112b issue, the limitation is interpreted as the circular form is the annular form that is formed by the group of first fuel nozzle as claimed in cl. 2; as shown in annotated Fig. 3); 
the group of second fuel nozzles (110s) are disposed in a periphery area (as shown in annotated Fig. 3) of the nozzle tube (78); and 
the group of third fuel nozzles (106s) are disposed between the group of first fuel nozzles and the group of the second fuel nozzles (as shown in Fig. 4).

Regarding claim 14, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches the group of third fuel nozzles (106s) comprises: 
a group of first sub-third fuel nozzles (106s) having an inner circumference (annotated Fig. 3) adjacent to the first fuel nozzle group (104s); and a group of second sub-third fuel nozzles (108s) having an outer circumference (annotated Fig. 3) adjacent to the second fuel nozzle group (110s; also see claim interpretation in 112b rejection). 

    PNG
    media_image3.png
    517
    969
    media_image3.png
    Greyscale


Regarding claim 15, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches at least one of length and diameter of each third fuel nozzle different from the length and diameter of each first length (due to 112b issue, the claim is interpreted as at least one of length and diameter of each third fuel nozzle is different from the length and diameter of the each first fuel nozzle; the length of each third fuel nozzle 106 is different from the diameter of the each first fuel nozzle 104 as shown in Fig. 4).

Regarding claim 16, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches at least one of length and diameter of each first sub-third fuel nozzle is different from length and diameter of each second sub-third fuel nozzle (the length of the fuel nozzle 106 is shorter than the length of fuel nozzle 108 and the length of the fuel nozzle 106 is different from the diameter of the fuel nozzle 108).

Regarding claim 17, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches each of the group of the first sub-third fuel nozzles and the group of the second sub-third fuel nozzles are arranged in multiple circles having the same center (dues to 112b issue, the limitation is interpreted as the group of the first sub-third fuel nozzles forms a first circle and the group of the second sub-third fuel nozzles forms a second circle, wherein the first circle and the second circle are a multiple circle having a same center, the first circle is the inner circle and the second circle is the second circle; as shown in annotated Fig. 3), such that a circle of the group of the firs (see claim objection) sub-third fuel nozzles and a circle of the group of the second sub-third fuel nozzles are alternatively arranged (the inner circle and the outer circle are not overlapping; see limitation interpretation in 112b rejection).

Regarding claim 18, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm further teaches a first compressed air (96) supplies to a first fuel (104 Fig. 4) from among the group of the first fuel nozzles (104s), a second compressed air (102) supplies to a second fuel (110 Fig. 4) from among the group of the second fuel nozzles (110s), a third compressed air (98) supplies to a third fuel (106 Fig. 4) from among the group of the second fuel nozzles (106s).
Uhm in view of TADA discussed so far does not teach a first compressed air supply tube, a second compressed air supply tube and a third compressed air supply tube. 
However, TADA further teaches a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3), each compressed air supply tube connected (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, space of 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the further teaching of TADA’s a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) and the plurality of compressed air supply tubes comprising a first compressed air supply tube (TADA, the one connected to the Uhm’s first fuel nozzle 104 Fig. 4) connected to the first fuel nozzle (Uhm 104 Fig. 4) from among the group pf the first fuel nozzles (Uhm 104s) to supply the compressed air (Uhm, 96), a second compressed air supply tube (TADA, the one connected to the Uhm’s second fuel nozzle 110 Fig. 4) connected to the first fuel nozzle (Uhm 110 Fig. 4) from among the group pf the first fuel nozzles (Uhm 110s) to supply the compressed air (Uhm, 102), and a third compressed air supply tube (TADA, the one connected to the Uhm’s third fuel nozzle 106 Fig. 4) connected to the first fuel nozzle (Uhm 106 Fig. 4) from among the group pf the first fuel nozzles (Uhm 106s) to supply the compressed air (Uhm, 98), for the same reason as discussed above in claim 11. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm 20120180487 in view of TADA 20190360697 and in further view of OKAZAKI 20160230999 and Mogas (Tech Talk- Purging for Delayed Coking)

Regarding claim 10, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm in view of TADA discussed so far does not teach a plurality of on/off valves, each on/off value provided on the plurality of compressed air supply tubes to open and close the plurality of compressed air supply tubes; and a controller configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes.
However, TADA further teaches a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3) connected (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the further teaching of TADA’s connecting each of the plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the group of the first fuel nozzles (Uhm, 104s), the group of the second fuel nozzles (Uhm, 110s) and the group pf the third fuel nozzles (Uhm, 106s) for the same reason as discussed above in claim 1. 
Uhm in view of TADA does not teach a plurality of on/off valves, each on/off value provided on the plurality of compressed air supply tubes to open and close the plurality of compressed air supply tubes; and a controller configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes.
However, OKAZAKI teaches a controller (OKAZAKI, a mechanism required to control the
pressure-flow control valve 93 depending on the pressure changing, Fig. 7) configured to control operation of an on/off valve (OKAZAKI, pressure-flow control valve 93, Fig. 7) configured to open and close a compressed air flow passage of a fuel nozzle (OKAZAKI, 10 or 55, Fig. 7) and use the compressed air (OKAZAKI, combustion air 61, Fig. 7) as purging air for removing residues the fuel nozzle when starting or stopping supply of the fuel (OKAZAKI, p. 7, [0092]).
Meanwhile, Mogas teaches purging is the process of injecting a purge media into one or more
areas of a component to minimize the effects of asphaltene accumulation and solids formation (coking) caused by stagnant and cooled process media-from interfering with the component operation and/or
reducing the service life (Mogas, p. 2, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm in view of TADA with the teaching of OKAZAKI’s connecting an on/off valve with a control mechanism, which is configured to control operation of the on/off valve via a mechanism depending on the pressure changing to each of the plurality of compressed air supply tubes (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]), so that a plurality of on/off valves (OKAZAKI, pressure-flow control valve 93s, Fig. 7), each on/off value (OKAZAKI, pressure-flow control valve 93, Fig. 7) provided on the plurality of compressed air supply tubes (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to open and close the plurality of compressed air supply tubes; and a controller (OKAZAKI, a mechanism required to control the pressure-flow control valve 93 depending on the pressure changing, Fig. 7) configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes because during starting or stopping supply of the fuel. the on/off valve can open the compressed air supply tube and used the compressed air as purging air for removing residues in the fuel nozzle (OKAZAKI, p. 7. [0092]) to prevent asphaltene accumulation and solids formation (coking) caused by stagnant and cooled process media and reduce interfering with the component operation and/or reducing the service life (Mogas. p. 2. para. 1).

Regarding claim 20, Uhm in view of TADA teaches the invention as claimed and as discussed above. Uhm in view of TADA discussed so far does not teach a plurality of on/off valves, each on/off value provided on the plurality of compressed air supply tubes to open and close the plurality of compressed air supply tubes; and a controller configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes.
However, TADA further teaches a plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a on the left side of 3, Fig. 3) connected (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the plurality of fuel nozzles (TADA, 21s, Fig. 8) and configured to supply the compressed air (TADA, A, Fig. 4) to the plurality of fuel nozzles (TADA, 21s, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm with the further teaching of TADA’s connecting each of the plurality of compressed air supply tubes (TADA, a plurality of 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to the group of the first fuel nozzles (Uhm, 104s), the group of the second fuel nozzles (Uhm, 110s) and the group pf the third fuel nozzles (Uhm, 106s) for the same reason as discussed above for claim 11. 
Uhm in view of TADA does not teach a plurality of on/off valves, each on/off value provided on the plurality of compressed air supply tubes to open and close the plurality of compressed air supply tubes; and a controller configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes.
However, OKAZAKI teaches a controller (OKAZAKI, a mechanism required to control the
pressure-flow control valve 93 depending on the pressure changing, Fig. 7) configured to control operation of an on/off valve (OKAZAKI, pressure-flow control valve 93, Fig. 7) configured to open and close a compressed air flow passage of a fuel nozzle (OKAZAKI, 10 or 55, Fig. 7) and use the compressed air (OKAZAKI, combustion air 61, Fig. 7) as purging air for removing residues the fuel nozzle when starting or stopping supply of the fuel (OKAZAKI, p. 7, [0092]).
Meanwhile, Mogas teaches purging is the process of injecting a purge media into one or more
areas of a component to minimize the effects of asphaltene accumulation and solids formation (coking) caused by stagnant and cooled process media-from interfering with the component operation and/or
reducing the service life (Mogas, p. 2, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Uhm in view of TADA with the teaching of OKAZAKI’s connecting an on/off valve with a control mechanism, which is configured to control operation of the on/off valve via a mechanism depending on the pressure changing to each of the plurality of compressed air supply tubes (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]), so that a plurality of on/off valves (OKAZAKI, pressure-flow control valve 93s, Fig. 7), each on/off value (OKAZAKI, pressure-flow control valve 93, Fig. 7) provided on the plurality of compressed air supply tubes (TADA, 22 and 2a is applicable in Fig. 8, p. 7, [0104]) to open and close the plurality of compressed air supply tubes; and a controller (OKAZAKI, a mechanism required to control the pressure-flow control valve 93 depending on the pressure changing, Fig. 7) configured to control operation of the plurality of on/off valves configured to open and close the plurality of compressed air supply tubes because during starting or stopping supply of the fuel. the on/off valve can open the compressed air supply tube and used the compressed air as purging air for removing residues in the fuel nozzle (OKAZAKI, p. 7. [0092]) to prevent asphaltene accumulation and solids formation (coking) caused by stagnant and cooled process media and reduce interfering with the component operation and/or reducing the service life (Mogas. p. 2. para. 1).



Potentially Allowable Subject Matter
Claims 9 and 19 would potentially be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of potentially allowable subject matter:
Regarding Claim 9 and 19, the prior art of record does not teach in combination with the other limitations of the independent claim as could be best interpreted under 112b: the second fuel nozzle is provided with a first through-hole and a second through-hole and the third fuel nozzle is provided with a third through-hole, wherein the first compressed air supply tube inserts into the first through-hole and the third compressed air supply tube inters into the third through-hole by passing through the second through-hole. 

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered.
Regarding to arguments about Drawing Objection, the amended Drawing and the arguments overcomes the Objection previous set forth in Office Action mail 06/28/2022. A new drawing objection is applied to current Office Action, see above.
Regarding to arguments about Specification Objection, the amended Abstract overcomes the Objection.
Regarding to arguments about Claim Objection, the amended claims overcomes the Objection previous set forth in Office Action mail 06/28/2022. New objections are applied to current Office Action, see above.
Regarding to arguments about 112b Rejections, the amended claims overcomes the 112b Rejection previous set forth in Office Action mail 06/28/2022. New 112b rejections are applied to current Office Action, see above.
Regarding to arguments about 103 Rejections, 
claims 9 and 19 are indicated as potential allowable subject matters if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims, see above.
Arguments about amended claim 1 and 11 are not persuasive. 
Uhm teaches a group of first fuel nozzles (104s) and a group of second fuel nozzles (110s), wherein each first fuel nozzle (104s) defines a first downstream end (where a first compressed air 96 enters the each first fuel nozzle 104s), each second fuel nozzle (110s) defines a second downstream end (where a second compressed air 102 enters the each second fuel nozzle 110s), and the first downstream end (where a first compressed air 96 enters the each first fuel nozzle 104s) and a second downstream end (where a second compressed air 102 enters the each second fuel nozzle 110s) are disposed in a same virtual plane (annotated Fig. 2) corresponding to (the same virtual plane is downstream from the front end of the liner as shown in annotated Fig. 2 following a compressed air flowing direction 56) a front end of the liner (the front end of the liner as shown in annotated Fig. 2 is a front end that faces the combustion chamber 70).
Uhm further teaches at least one of length and diameter of each first fuel nozzle is different from at least one of length and diameter of each second fuel nozzle (the length of each first fuel nozzle 104 is different from the diameter of each second fuel nozzle 110).
In conclusion, amended claim 1 and claim 11 and their dependent claims are rejected base on a new grounds of rejection within the teaching as discussed above, also see 103 rejection section for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741